Name: Commission Regulation (EEC) No 2732/93 of 4 October 1993 concerning applications for export licences for products falling within CN code 1001 90 99 with advance fixing of the refund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 247/8 Official Journal of the European Communities 5 . 10 . 93 COMMISSION REGULATION (EEC) No 2732/93 of 4 October 1993 concerning applications for export licences for products falling within CN code 1001 90 99 with advance fixing of the refund exported is 300 000 tonnes ; whereas the percentage for the reduction in the export licence applications submitted on 1 October 1993 should be fixed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2193/93 0, Whereas Article 9 (4) of Commission Regulation (EEC) No 891 /89 (3), as last amended by Regulation (EEC) No 2565/93 (4), provides where this paragraph is specifically referred to when an export refund is fixed, for an interval of these working days between the day of submission of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applica ­ tions for licences submitted on 1 October 1993 relate to 513 498 tonnes and the maximum quantity which may be Article 1 Applications for export licences with advanced fixing of the refund conveyed to the Commission before 2 October 1993 for soft wheat falling within CN code 1001 90 99 submitted on 1 October 1993, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,585 Requests that are not conveyed to the Commission before 2 October 1993 shall be refused. Article 2 This Regulation shall enter into force on 5 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 94, 7. 4. 1989, p. 13 . (4) OJ No L 235, 18 . 9 . 1993, p. 23 .